DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Chabaan US Pg. pub. No. (2003/0079933) referred to hereinafter as Chabaan.


As per claim 1, Kasahara teaches a steering system comprising: a position controller that generates a torque command based on an input rack-position command and a measured position command (see at least summary, Para 42, 57); a disturbance estimator that estimates a force (see at least summary, Para 42, 83); an adder that generates an adjusted torque command by adding the rack force that is estimated into the torque command (see at least summary, Para 117, 129); and an actuator that positions the rack according to 
As per claim 2, Kasahara does not expressly teach the limitation of claim 2, However Chabaan teaches, wherein the rack force is estimated by the disturbance estimator as a force caused by a road surface (see at least Para 31-32, 34, 35, 37, 46, 53). See claim 1 for motivation.
As per claim 3, Kasahara teaches a steering system of claim 1, wherein the rack force that is estimated is modified using a gain prior to generating the adjusted torque (see at least Para 0038, 106, 111, 119, 127, 130, 154).
As per claim 4, Kasahara does not expressly teach the limitation of claim 4, however Chabaan teaches, wherein the disturbance estimator estimates the 
As per claim 5, Kasahara does not expressly teach the limitation of claim 5, however Chabaan teaches wherein the disturbance estimator estimates the rack force acting on the rack further based on the torque command (see at least Para 31-32, 34, 35, 37, 46, 53).  See claim 1 for same motivation.
As per claim 6, Kasahara teaches a steering system of claim 1, wherein the input rack-position command is received based on a change in a position of a steering wheel (see at least Para 0038, 106, 111, 119, 127, 130, 154).
As per claim 7, Kasahara teaches a steering system of claim 1, wherein the input rack-position command is received from an advanced driver assistance system (see at least Para 0038, 106, 111, 119, 127, 130, 154).
As per claim 8, Kasahara teaches a steering system of claim 1, wherein the actuator that positions the rack comprises a plurality of actuators, each actuator associated with an independent rack (see at least Para 0038, 106, 111, 119, 127, 130, 154).
As per claims 9-20, the limitations of claims 9-20 are similar to the limitations of claims 1-8, therefore they are rejected based on the same rationale.
Response to Arguments



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665B